Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the original specification for the claim limitations of “upper pads among the plurality of upper pads that are formed directly under the second semiconductor package”, as recited in claim 1.  The invention only discloses upper pads among the plurality of upper pads that are formed directly under the connection bumps.  For examination purposes, the examiner has interpreted this limitation to mean that upper pads among the plurality of upper pads that are formed not directly under the second semiconductor package. Clarification is requested. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0017764).
As for claim 15, Lin et al. disclose in Fig. 1 and the related text a semiconductor package comprising: 
a package substrate 132 including a redistribution layer 135; 
a semiconductor chip 120 disposed on the package substrate 132 and electrically connected to the redistribution layer 135; 
a wiring structure 136 disposed on the semiconductor chip 120, the wiring structure having an upper surface on which a plurality of pads 133/134 are arranged; 
a vertical connection structure 208 disposed between the package substrate 132 and the wiring structure 136 and electrically connecting the redistribution layer 135 and the plurality of pads 133/134; and 
a passivation layer 131 disposed on the wiring structure 136 and having a plurality of openings (where 133/134 formed in) at least partially exposing a region of each of the plurality of pads 133/134, 
wherein the plurality of pads 133/134 include a first pad 134 adjacent to a corner of an upper surface of the wiring structure 136, and a second pad 133 closer to a center of the upper surface of the wiring structure 136 than the first pad (fig. 1A), 
a first width of the first pad 134 is wider than a second width of the second pad 133, and 
the semiconductor package further includes a contact layer 124 that is a separate structure from the first pad 134 and disposed on the first pad 134 in an opening of the plurality of openings that at least partially exposes the region of the first pad (fig. 1A).

As for claim 16, Lin et al. disclose the semiconductor package of claim 15, wherein a distance from a lower surface of the first pad 134 to an upper surface of the contact layer 124 is greater than a distance from a lower surface of the second pad 133 to an upper surface of the second pad 133 (fig. 1A).    

As for claim 17, Lin et al. disclose the semiconductor package of claim 15, wherein the plurality of openings include a first opening (opening where 134 formed in) at least partially exposing a region of the first pad 134, and a second opening (opening where 133 formed in) at least partially exposing a region of the second pad 133, and an average width of the first opening is wider than an average width of the second opening (fig. 1A).  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsherbini et al. (US 2020/0364600).
As for claim 18, Elsherbini et al. disclose in Fig. 36 and the related text a semiconductor package comprising: 
a first semiconductor package 614-1; 
a second semiconductor package 614-2 disposed on the first semiconductor package 614-1; and 
a plurality of connection bumps 130/150-2 electrically connecting the first semiconductor package 614-1 and the second semiconductor package 614-2, wherein the first semiconductor package 614-1 includes: 
a first package substrate 102/133 including a redistribution layer 140/lower 146, a first semiconductor chip 614-1 disposed on the first package substrate 102 and electrically connected to the redistribution layer (fig. 36) , 
a wiring structure 146/124 disposed on the first semiconductor chip 614-1 and having an upper surface on which a plurality of upper pads 146/124 are arranged, and 
a vertical connection structure (vias/137) disposed on the first package substrate 102/133 and electrically connecting the redistribution layer and the plurality of upper pads 146/124, the second semiconductor package 614-2 includes: 
a second package substrate (it is inherent for the semiconductor chip to have substrate) having a lower surface on which a plurality of lower redistribution pads 4005 are arranged, and a second semiconductor chip 614-2 disposed on the second semiconductor package and electrically connected to the plurality of lower redistribution pads 124/122 (fig. 36), 
connection bumps among 31the plurality of connection bumps 130/150-2 that are formed directly under the semiconductor package 614-2 include a first connection bump 150-2 that is at least a portion of outermost connection bumps arranged along edges of the wiring structure and the second package substrate (fig. 36), and a second connection bump 130, other than the first connection bump, and
a (portion of a) first thickness of the first connection bump 150-2 in a vertical direction on the wiring structure is less than a (a portion of) second thickness of the second connection bump 130.  

As for claim 19, Elsherbini et al. disclose the semiconductor package of claim 18, wherein the first connection bump 150-2 is a connection bump 150-2 disposed on a corner among the outermost connection bumps 150-2 arranged along edges of the wiring structure (fig. 36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho (US 2012/0326286) in view Elsherbini et al. and Yen et al (2014/0203397). 
As for claims 1-3 and  7, Camacho discloses in Figs. 1-2 and the related text a semiconductor package comprising: 
a first semiconductor package 100 including: 
a first package substrate 230 including a redistribution layer 274, a first semiconductor chip 102/250 disposed on the first package substrate 230 and electrically connected to the redistribution layer 274 (fig. 2), 
a molded member (inner 216/240) (that forms next to 102/250) disposed on the first package substrate and covering the first package substrate 230 and the first semiconductor chip 102/250, 
a wiring structure 236 disposed on the molded member (inner 216/240) and having an upper surface on which a plurality of upper pads 104/105 are arranged, and 
a frame 202 disposed between the first package substrate 230 and the wiring structure 236, having a through-hole (where 202 and 102/250 formed in) in which the first semiconductor chip 102/250 is disposed, the frame 202 electrically connecting the redistribution layer 250 and the plurality of upper pads 104/105; and 
wherein upper pads among the plurality of upper pads that include a first upper pad 104 adjacent to a corner of the upper surface of the wiring structure 236, and a second upper pad 105 closer to a center of the upper surface of the wiring structure 236 than the first upper pad 104, 
wherein a first width of the first upper pad 104 is wider than a second width of the second upper pad 105.  
Camacho teach in [0036] the device includes a multi-chip package.  However Camacho does not clear teach a second semiconductor package disposed on the first semiconductor package, and including: a second package substrate having a lower surface on which a plurality of lower redistribution pads are arranged, and a second semiconductor chip disposed on the second package substrate and electrically connected to the plurality of lower redistribution pads; and a plurality of connection bumps electrically connecting the plurality of upper pads and the plurality of lower redistribution pads, wherein upper pads among the plurality of upper pads that are formed directly under the second semiconductor package; 26the plurality of connection bumps include a first connection bump disposed in a position corresponding to the first upper pad and a second connection bump disposed in a position corresponding to the second upper pad, a maximum width of the first connection bump is wider than a maximum width of the second connection bump; a first thickness of the first connection bump in a vertical direction on the first package substrate is less than a second thickness of the second connection bump in the vertical direction; wherein the second connection bump is in contact with the second upper pad; a contact layer disposed on a first upper pad between the first upper pad and a first connection bump, wherein the first connection bump is in contact with the contact layer; and an intermetallic compound layer between the first connection bump and the contact layer. 
Elsherbini et al. teach in Fig. 1, 3 or 36 and the related text:
a second semiconductor package 114-2/150-2/130-1 disposed on the first semiconductor package 114-1/614-1, and including: 
a second package substrate (it is inherent to include a second package substrate in a second semiconductor package) having a lower surface on which a plurality of lower redistribution pads 122/124 are arranged, and a second semiconductor chip 114-2/614-2 disposed on the second package substrate and electrically connected to the plurality of lower redistribution pads 122/124; and 
a plurality of connection bumps 150-2/130-1 electrically connecting the plurality of upper pads 146/124 and the plurality of lower redistribution pads 122/124, 
wherein upper pads 146/124 among the plurality of upper pads that are formed directly under the second semiconductor package (fig. 1/3). 
26the plurality of connection bumps 150-2/130-1 include a first connection bump 150-2 disposed in a position corresponding to the first upper pad 146 and a second connection bump 130-1 disposed in a position corresponding to the second upper pad 124, a maximum width of the first connection bump 150-2 is wider than a maximum width of the second connection bump 130-1 (fig. 1/3); a first thickness of the first connection bump 150-2 in a vertical direction on the first package substrate is less than a second thickness of the second connection bump 130-1 in the vertical direction (fig. 1); wherein the second connection bump 130-1 is in contact with the second upper pad 124. 
Yen et al. teach in Fig. 1 and the related text a contact layer 475 disposed on a first upper pad 391 between the first upper pad 391 and a connection bump 471, wherein the connection bump 471 is in contact with the contact layer 475; and an intermetallic compound layer 473 between the first connection bump 471 and the contact layer 475. 
Camacho,  Elsherbini et al. and Yen et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Camacho because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Camacho to include a second semiconductor package disposed on the first semiconductor package, and including: a second package substrate having a lower surface on which a plurality of lower redistribution pads are arranged, and a second semiconductor chip disposed on the second package substrate and electrically connected to the plurality of lower redistribution pads; and a plurality of connection bumps electrically connecting the plurality of upper pads and the plurality of lower redistribution pads, wherein upper pads among the plurality of upper pads that are formed directly under the second semiconductor package; 26the plurality of connection bumps include a first connection bump disposed in a position corresponding to the first upper pad and a second connection bump disposed in a position corresponding to the second upper pad, a maximum width of the first connection bump is wider than a maximum width of the second connection bump, a first thickness of the first connection bump in a vertical direction on the first package substrate is less than a second thickness of the second connection bump in the vertical direction, wherein the second connection bump  is in contact with the second upper pad as taught by Elsherbini et al in order to improve density of the device; and to include a contact layer disposed on a first upper pad between the first upper pad and a first connection bump, wherein the first connection bump is in contact with the contact layer and an intermetallic compound layer between the first connection bump and the contact layer as taught by Yen et al. in order to improve external connections.

As for claims 4-6, 8, 9 and 13, the combined device disclosed substantially the entire claimed invention, as applied to claims 1, 7 and 11 above, except the first width of the first upper pad is about 5% to about 10% wider than the second width of the second upper pad; wherein the first width of the first upper pad ranges from about 250 µm to about 270 µm, and the second width of the second upper pad ranges from about 230 µm to about 250 µm; wherein the maximum width of the first connection bump is in a range of about 220 µm to about 240 µm, and the maximum width of the second connection bump is in a range of about 200 µm to about 220 µm; a thickness of the contact layer in the vertical direction is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump; a thickness of the contact layer in a vertical direction on the first package substrate is in a range of about 5 µm to about 15 µm; wherein a width of a lowermost portion of the first opening is in a range of about 225µm to about 245µm, and a width of a lowermost portion of the second opening is in a range of about 205µm to about 220µm, and a width of an uppermost portion of the first opening is in a range of about 240 µm to about 260 µm, and a width of an uppermost portion of the second opening is in a range of about 220 µm to about 240 µm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the first width of the first upper pad is about 5% to about 10% wider than the second width of the second upper pad; wherein the first width of the first upper pad ranges from about 250 µm to about 270 µm, and the second width of the second upper pad ranges from about 230 µm to about 250 µm; wherein the maximum width of the first connection bump is in a range of about 220 µm to about 240 µm, and the maximum width of the second connection bump is in a range of about 200 µm to about 220 µm; a thickness of the contact layer in the vertical direction is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump; a thickness of the contact layer in a vertical direction on the first package substrate is in a range of about 5 µm to about 15 µm; and wherein a width of a lowermost portion of the first opening is in a range of about 225µm to about 245µm, and a width of a lowermost portion of the second opening is in a range of about 205µm to about 220µm, and a width of an uppermost portion of the first opening is in a range of about 240 µm to about 260 µm, and a width of an uppermost portion of the second opening is in a range of about 220 µm to about 240 µm in order to optimize the performance of the device. 
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 10, the combined device disclosed the semiconductor package of claim 1, Camacho further discloses a passivation layer 232/234 disposed on the molded member 216/240 and having a plurality of openings at least partially exposing a region of each of the plurality of upper pads 105/104 (fig. 2).  

As for claim 11, the combined device disclosed the semiconductor package of claim 10, Camacho further discloses the plurality of openings include a first opening at least partially exposing a region of the first upper pad 104, and a second opening at least partially exposing a region of the second upper pad 105, and 28an average width of the first opening is wider than an average width of the second opening (fig. 2).  

As for claim 14, the combined device disclosed substantially the entire claimed invention, as applied to claims 1 above, except wherein the frame includes: a first insulating layer in contact with the first package substrate, a first wiring layer in contact with the first package substrate and buried in the first insulating layer, a second wiring layer disposed on a side opposite to a side of the first insulating layer in which the first wiring layer is buried, a second insulating layer disposed on the first insulating layer and covering the second wiring layer, and a third wiring layer disposed on a side opposite to a side of the second insulating layer in which the second wiring layer is buried; and 29wherein the first wiring layer, the second wiring layer and the third wiring layer are electrically
Elsherbini et al. disclose in Fig. 1 and the related text wherein a frame 102 includes a first insulating layer (lower 102) in contact with the first package substrate 133, a first wiring layer (middle 146/vias) in contact with the first package substrate 133 and buried in the first insulating layer (middle 102), a second wiring layer (upper 146/vias) disposed on a side opposite to a side of the first insulating layer (middle 102) in which the first wiring layer is buried (fig. 1), a second insulating layer (upper 102) disposed on the first insulating layer and covering the second wiring layer (upper 146/vias), and a third wiring layer (lower 102) disposed on a side opposite to a side of the second insulating layer (upper 102) in which the second wiring layer (upper 146/vias) is buried; and 29wherein the first wiring layer (middle 146/vias), the second wiring layer (upper 146/vias) and the third wiring layer (lower 146/vias) are electrically connected to the redistribution layer (fig. 1).  
Camacho,  Elsherbini et al. and Yen et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Camacho because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the frame having claimed structure as taught by Elsherbini et al., in order to improve interconnections. 

Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho in view of Elsherbini et al. and Darmawaikarta et al. (US 2020/0135679, as recited in previous Office Action).
As for claims 1 and 12, Camacho discloses in Figs. 1-2 and the related text a semiconductor package comprising: 
a first semiconductor package 100 including: 
a first package substrate 230 including a redistribution layer 274, a first semiconductor chip 102/250 disposed on the first package substrate 230 and electrically connected to the redistribution layer 274 (fig. 2), 
a molded member (inner 216/240) (that forms next to 102/250) disposed on the first package substrate and covering the first package substrate 230 and the first semiconductor chip 102/250, 
a wiring structure 236 disposed on the molded member (inner 216/240) and having an upper surface on which a plurality of upper pads 104/105 are arranged, and 
a frame 202 disposed between the first package substrate 230 and the wiring structure 236, having a through-hole (where 202 and 102/250 formed in) in which the first semiconductor chip 102/250 is disposed, the frame 202 electrically connecting the redistribution layer 250 and the plurality of upper pads 104/105; and 
wherein upper pads among the plurality of upper pads that include a first upper pad 104 adjacent to a corner of the upper surface of the wiring structure 236, and a second upper pad 105 closer to a center of the upper surface of the wiring structure 236 than the first upper pad 104, 
wherein a first width of the first upper pad 104 is wider than a second width of the second upper pad 105.  
Camacho teach in [0036] the device includes a multi-chip package.  However Camacho does not clear teach a second semiconductor package disposed on the first semiconductor package, and including: a second package substrate having a lower surface on which a plurality of lower redistribution pads are arranged, and a second semiconductor chip disposed on the second package substrate and electrically connected to the plurality of lower redistribution pads; and a plurality of connection bumps electrically connecting the plurality of upper pads and the plurality of lower redistribution pads, wherein upper pads among the plurality of upper pads that are formed directly under the second semiconductor package; 26the plurality of connection bumps include a first connection bump disposed in a position corresponding to the first upper pad and a second connection bump disposed in a position corresponding to the second upper pad, a maximum width of the first connection bump is wider than a maximum width of the second connection bump; a contact layer disposed on a first upper pad between the first upper pad and a first connection bump, wherein the contact layer is disposed in the first opening, and an upper surface of the contact layer is disposed lower than an upper surface of the passivation layer. 
Elsherbini et al. teach in Fig. 1, 3 or 36 and the related text:
a second semiconductor package 114-2/150-2/130-1 disposed on the first semiconductor package 114-1/614-1, and including: 
a second package substrate (it is inherent to include a second package substrate in a second semiconductor package) having a lower surface on which a plurality of lower redistribution pads 122/124 are arranged, and a second semiconductor chip 114-2/614-2 disposed on the second package substrate and electrically connected to the plurality of lower redistribution pads 122/124; and 
a plurality of connection bumps 150-2/130-1 electrically connecting the plurality of upper pads 146/124 and the plurality of lower redistribution pads 122/124, 
wherein upper pads 146/124 among the plurality of upper pads that are formed directly under the second semiconductor package (fig. 1/3). 
26the plurality of connection bumps 150-2/130-1 include a first connection bump 150-2 disposed in a position corresponding to the first upper pad 146 and a second connection bump 130-1 disposed in a position corresponding to the second upper pad 124, a maximum width of the first connection bump 150-2 is wider than a maximum width of the second connection bump 130-1 (fig. 1/3);. 
Darmawaikarta et al. teach in Fig. 1 and the related text a contact layer 116/590 disposed on a first upper pad 112 between the first upper pad and a first connection bump 124, wherein the contact layer 116/590 is disposed in the first opening 132, and an upper surface of the contact layer 116/590 is disposed lower than an upper surface of the passivation layer 130 (fig. 1).
Camacho,  Elsherbini et al. and Darmawaikarta et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Camacho because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Camacho to include a second semiconductor package disposed on the first semiconductor package, and including: a second package substrate having a lower surface on which a plurality of lower redistribution pads are arranged, and a second semiconductor chip disposed on the second package substrate and electrically connected to the plurality of lower redistribution pads; and a plurality of connection bumps electrically connecting the plurality of upper pads and the plurality of lower redistribution pads, wherein upper pads among the plurality of upper pads that are formed directly under the second semiconductor package; 26the plurality of connection bumps include a first connection bump disposed in a position corresponding to the first upper pad and a second connection bump disposed in a position corresponding to the second upper pad, a maximum width of the first connection bump is wider than a maximum width of the second connection bump, as taught by Elsherbini et al in order to improve density of the device; and to include a contact layer disposed on a first upper pad between the first upper pad and a first connection bump, wherein the contact layer 116/590 is disposed in the first opening 132, and an upper surface of the contact layer 116/590 is disposed lower than an upper surface of the passivation layer as taught by Darmawaikarta et al. in order to improve thermal compression bonding and improve the performance of the device ([0012] of Darmawaikarta et al.).

As for claim 10, the combined device disclosed the semiconductor package of claim 1, Camacho further discloses a passivation layer 232/234 disposed on the molded member 216/240 and having a plurality of openings at least partially exposing a region of each of the plurality of upper pads 105/104 (fig. 2).  

As for claim 11, the combined device disclosed the semiconductor package of claim 10, Camacho further discloses the plurality of openings include a first opening at least partially exposing a region of the first upper pad 104, and a second opening at least partially exposing a region of the second upper pad 105, and 28an average width of the first opening is wider than an average width of the second opening (fig. 2).  


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. in view of Yen et al. 
As for claim 20, Elsherbini et al. disclose the semiconductor package of claim 18, wherein the second connection bump contacts 130 a portion of the plurality of upper pads 124. 
Elsherbini et al. do not disclose a contact layer disposed below the first connection bump while being in contact with the first connection bump, the contact layer having a third thickness, wherein the third thickness is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump.
Yen et al. teach in Fig. 1 and the related text a contact layer 475 disposed below the first connection bump while being in contact with the first connection bump 471 and the contact layer having a third thickness. 
Elsherbini et al. and Yen et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Elsherbini et al. because they are from the same field of endeavor. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Elsherbini et al. to include a contact layer disposed below the first connection bump while being in contact with the first connection bump, the contact layer having a third thickness as taught by Yen et al. in order to improve external connections.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the third thickness is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811